Citation Nr: 9917325	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  93-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active military duty from March 1943 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

1.  The veteran died in November 1990, at the age of 67 
years.

2.  The death certificate reported the immediate cause of 
death was natural, due to metastatic adenocarcinoma to the 
liver, with an unknown primary.  An autopsy was not 
performed.

3.  At the time of the veteran's death, service connection 
was in effect for hepatitis, assigned a 10 percent disability 
evaluation.  

4.  Adenocarcinoma to the liver was not shown in service or 
within one year after service discharge.

5.  Adenocarcinoma to the liver was not caused by or the 
result of the veteran's service-connected disorder.

6.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.



CONCLUSIONS OF LAW

1.  Adenocarcinoma to the liver was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal he was treated 
for moderate/severe infectious hepatitis, with jaundice, from 
February 1945 to March 1945, and again in March 1945 to April 
1945.  Subsequent to service discharge, the veteran 
complained of occasional complete loss of appetite, abdominal 
pains, exhaustion, and nervousness.  A VA examination 
conducted in September 1954, found chronic hepatitis with 
hepatomegaly, and a 5 percent Bromsulphalein retention.  X-
rays revealed moderate enlargement of the liver, with the 
size of the spleen within normal limits.  Based on these 
findings, service connection was granted for hepatitis in 
1954.

A VA examination conducted in November 1959, reported that 
the veteran complained of fatigue and pains in the stomach.  
On examination, there was a soft abdominal wall, with no 
tender areas.  The liver and spleen were not palpable.  A 
gastrointestinal series found a mild deformity of the 
duodenal bulb, residual to ulceration.  Laboratory tests 
revealed no findings of hepatitis and no anemia.  The 
diagnosis was residuals of hepatitis.  Thereafter, a VA 
examination conducted in November 1961, reported that the 
veteran complained of extreme fatigue, abdominal pains, and 
nausea.  X-rays indicated a slight liver enlargement and 
liver function tests were abnormal.  Exquisite tenderness on 
palpation was reported.  The diagnosis was residuals of 
hepatitis, with abnormal liver function.  

A medical record dated in July 1989, reveals that the veteran 
was admitted to a private facility after he underwent an 
endoscopy and colonoscopy in June 1989.  The upper endoscopy 
showed esophagitis and changes in the cervical esophagus, 
secondary to radiation therapy as a result of laryngeal 
carcinoma in 1987.  The colonoscopy revealed a large polyp 
showing infiltrating adenocarcinoma with infiltration of the 
stalk; however, the margins were free of tumor.  There was a 
questionable lesion in the right lobe of the liver that was 
felt to be a hemangioma.  On admission, a laparotomy was 
performed and a large carcinoma of the right lobe of the 
liver was noted.  This was biopsied and returned as 
metastatic carcinoma.  The tumor involved the entire right 
lobe of the liver, up to the base of the gallbladder.  It was 
reported that there was no evidence of any obvious primary 
within the gastrointestinal tract, pancreas, or stomach.  An 
amendment to the pathology report stated that the veteran's 
"tumor may be metastatic, however sections contain no 
features to conclusively indicate this.  It does not resemble 
the colonic neoplasm . . . in that it lacks significant 
cytoplasmic mucin.  Notabley (sic) sections contain no native 
liver."

A private medical examiner noted in August 1989, that the 
veteran had metastatic adenocarcinoma to the right lobe of 
the liver, "most likely from primary of colon, which 
presented as a polyp with adenocarcinoma [infiltrating] the 
stalk. . . ."  

In August 1989, a private medical examiner requested that the 
veteran be evaluated due to a large liver metastases, from a 
possible pulmonary primary.  However, radiographic studies 
revealed that the lungs were clear.  

A pathology report dated in August 1989, found the liver 
biopsy was representative of metastatic adenocarcinoma.  The 
possible sites of origin for the metastatic adenocarcinoma in 
the liver included the gastrointestinal tract and lung.  

The veteran was again hospitalized in December 1989, 
following a platelet transfusion that resulted in fever, with 
shaking chills.  The report noted that the veteran had 
metastatic adenocarcinoma to the liver, "questionable 
possible cholangiocarcinoma," without any definite primary, 
treated with chemotherapy, and was in partial remission.  The 
diagnoses included fever of an undetermined etiology, 
resolved on antibiotics; neutropenia and thrombocytopenia, 
secondary to chemotherapy; and metastatic adenocarcinoma of 
the liver with unknown primary, possibly cholangiocarcinoma.  

Thereafter, the veteran was hospitalized in July 1990, with 
dehydration and orthostatic hypotension.  It was noted that 
the veteran had metastatic adenocarcinoma of the liver with 
an unknown primary, that had achieved partial remission with 
chemotherapy and had been placed on a first course of new 
chemotherapy.  He complained of marked weakness and not being 
able to eat, with a cough and soreness in the mouth.  X-rays 
and physical examination revealed pneumonia in the left lower 
lobe.  The veteran was treated with antibiotics, and on 
discharge, the diagnoses included pneumonia, left lower lobe; 
pancytopenia, secondary to chemotherapy; and metastatic 
adenocarcinoma to the liver of an unknown primary.  

The veteran died in November 1990, at the age of 67.  The 
death certificate reported the immediate cause of death was 
natural, due to metastatic adenocarcinoma to the liver, with 
an unknown primary.  An autopsy was not performed.  At the 
time of the veteran's death, service connection was in effect 
for hepatitis, and a 10 percent disability evaluation was 
assigned.

An independent medical opinion was received in May 1996.  The 
physician stated: 

1.  Several publications have helped to 
establish an association between 
hepatitis viruses (HBV, HCV) and the 
development of hepatocellular carcinoma 
although an etiologic relationship has 
been more difficult to delineate.  

The most impressive evidence supporting 
this association . . . found that the 
relative risk to develop hepatocellular 
carcinoma was 94 among hepatitis B virus 
carriers in a prospective study conducted 
in Taiwan.

More recently, HCV infection has been 
defined as a risk factor for 
hepatocellular carcinoma in patients with 
cirrhosis. . . .  The relative risk for 
chronic hepatitis C to evolve into 
hepatic cancer has been estimated to be 
7.3.

The molecular mechanisms through which 
either HBV or HCV infection evolve into 
hepatic cancer remain to be elucidated.

2.  I have reviewed the enclosed medical 
records and found that there was a 
history of hepatitis with jaundice during 
the miliary (sic) service of the veteran 
and medical evaluation through November 
1961 revealed evidence of hepatitis with 
abnormal liver tests.  Laboratory tests 
performed during his disease in 1989 and 
1990 showed normal serum 
aminotransferases, although this finding 
does not rule out the presence of chronic 
hepatitis during that time.  

An abdominal exploration was performed on 
7/11/89 and there was no mention 
regarding the presence of chronic 
hepatitis and/or cirrhosis although these 
features were not evident 
macroscopically.  The patient apparently 
was not tested for either HBV infection 
or HCV infection.  The test for HCV 
infection was not widely available at 
that time (1989-1990).

The patient underwent a colonoscopy on 
6/20/89 and was found to have a polyp at 
60 cm and histological examination showed 
"tubulovillous adenoma with severe 
dysplasia and pseudo infiltration of 
stalk.  No invasive carcinoma 
identified."  I could not find in 
records provided to me that the patient 
had adenocarcinoma in this polyp.  The 
term "pseudo infiltration" is ambiguous 
and unconventional.  I do not know what 
the pathologist meant by it.

A biopsy from liver mass found during 
exploratory laparotomy on 7/11/89 was 
described as "metastatic 
adenocarcinoma."  An amended report 
described that the "tumor may be 
metastatic, however, sections contain no 
features to conclusively indicated 
this."

In conclusion, it is possible that the 
veteran may have had chronic viral 
hepatitis although no serologic tests 
were performed to discard this 
possibility and subsequently, may have 
developed hepatocellular carcinoma that 
led to his demise.  The records available 
for my review do not demonstrate that the 
patient had adenocarcinoma in his colonic 
polyp; he had severe dysplasia, which is 
not cancer, in a tubulovillous 
adenomatous polyp.  The pathology reports 
(initial and amended) do not discard the 
possibility of a primary hepatic cancer.

3.  With the veteran's medical records 
available to me, I would say that the 
patient may have had chronic viral 
hepatitis that subsequently was 
complicated with an unresectable 
hepatocellular carcinoma.  These medical 
records lack important information to 
better establish the sequence of events:  
hepatitis serologic markers, 
histopathologic studies of colonic polyp 
to establish whether cancer was present 
and hepatic histologic studies to 
establish the presence of underlying 
chronic viral hepatitis or cirrhosis.

The Department of Defense, Armed Forces Institute of 
Pathology, Department of Hepatic and Gastrointestinal 
Pathology was provided tissue slides from the liver biopsy 
obtained in July 1989 and of the colonic polyp obtained in 
June 1989.  The Armed Forces Institute of Pathology was 
requested to provide an opinion as to the primary site of the 
cancer, and an opinion as to whether the liver biopsy 
displayed tumor histology characteristic of primary liver 
cell carcinoma or metastatic carcinoma.  The report dated in 
March 1999, stated that 

[t]here was no evidence of invasive 
adenocarcinoma in the 60 cm. polyp . . . 
and no evidence to indicate that the 
liver malignancy arose in this colon 
polyp or from any site in the colon.  A 
hepatocellular carcinoma is certainly 
possible in this case, but an 
extrahepatic primary or 
cholangiocarcinoma could also not be 
excluded in this case.  Unfortunately, 
the scant cellularity of the liver 
specimen precludes a complete and 
adequate assessment for the primary site.

The appellant testified at a personal hearing before the RO 
in July 1992, that it was her belief that the liver was the 
primary site of the cancer.  She stated that the veteran did 
not seek medical treatment for hepatitis "over the years."  
She noted that he was not a complainer.  She further 
testified that no one had mentioned the veteran had developed 
cirrhosis and that he did not have cirrhosis.

Analysis

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312.

With the foregoing criteria in mind, the Board has reviewed 
the veteran's service medical records and all post service 
clinical records in light of the contentions and testimony of 
the appellant, and finds no relationship between the 
veteran's military service and his cause of death.

The veteran died in November 1990, at the age of 67.  The 
death certificate reported the immediate cause of death was 
natural, due to metastatic adenocarcinoma to the liver, with 
an unknown primary.  An autopsy was not performed.  At the 
time of the veteran's death, service connection was in effect 
for hepatitis, and a 10 percent disability evaluation was 
assigned.  

From a longitudinal review of the veteran's service medical 
records, the Board finds no objective clinical evidence which 
establishes the onset of the fatal disease process, 
adenocarcinoma to the liver, during his active military 
service.  Indeed, adenocarcinoma to the liver was not 
diagnosed until 1989.  The veteran's service medical records 
are negative for any findings of the fatal disease process 
while in service; there is no showing of adenocarcinoma to 
the liver to a compensable degree within the one year 
presumptive period; and there is no competent medical 
documentation correlating adenocarcinoma to the liver to the 
veteran's military service.  

As noted above, in the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  The evidence of record does not permit the conclusion 
that there is any etiological relationship between the 
veteran's service-connected hepatitis and adenocarcinoma to 
the liver which resulted in his death.  Further, the evidence 
does not show that the veteran's service-connected hepatitis 
contributed to cause or to hasten his death.  

In this regard, the Board has considered all the evidence of 
record, to include the pathology reports of the liver biopsy 
dated in 1989, the opinion of the independent medical expert 
dated in 1996, and the report from the Armed Forces Institute 
of Pathology dated in 1999.  The Board notes that the record 
is not definitive as to the primary site of the veteran's 
fatal disease process, adenocarcinoma to the liver.  The 
majority of the physicians who treated the veteran diagnosed 
metastatic adenocarcinoma to the liver; indeed, this was the 
cause of death listed on the veteran's death certificate.  
However, the original pathology report of the liver biopsy 
which reported metastatic adenocarcinoma in July 1989, was 
amended to state that although the tumor may be metastatic, 
sections of the liver contained no features to conclusively 
indicate metastatic adenocarcinoma.  This opinion was 
restated by the Armed Forces Institute of Pathology report 
dated in 1999, which found that a hepatocellular carcinoma 
was a possibility, but an extrahepatic primary or 
cholangiocarcinoma could not be excluded.  The independent 
medical expert opinion dated in 1996, noted only the 
possibility that the veteran had hepatocellular carcinoma.

Additionally, there is no evidence at the time of the 
veteran's fatal disease process that the veteran had chronic 
viral hepatitis.  The veteran was not tested for either the 
hepatitis B virus at the time of the diagnosis of 
adenocarcinoma to the liver, or the hepatitis C virus, 
although it has been noted by the evidence that this test was 
not widely available at that time.  Nevertheless, the 
abdominal exploration in 1989 made no mention as to the 
presence of hepatitis or cirrhosis, although the independent 
medical expert noted that the hepatitis B virus and hepatitis 
C virus would not have been seen macroscopically.  The 
independent medical expert noted in his report in 1996, that 
it was possible that the veteran had chronic viral hepatitis, 
but noted that the medical records lacked important 
information to make a definitive finding.  

The appellant and the independent medical expert provided 
studies and publications that discuss an association between 
hepatitis viruses and the development of hepatocellular 
carcinoma.  Nevertheless, the independent medical expert 
noted in his report that an etiologic relationship between 
hepatitis viruses and the development of hepatocellular 
carcinoma was difficult to delineate.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between service-connected 
disorder and the veteran's fatal disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).

As discussed above, the medical evidence of record provides 
only the possibility that the veteran had chronic hepatitis 
at the time of his fatal disease process, and only the 
possibility that the fatal disease process was hepatocellular 
cancer.  Service connection may not be predicated on a resort 
to speculation or conjecture.  38 C.F.R. § 3.102 (1998); see 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to 
reopen a service connection claim, statement from physician 
about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection). 

The Board has further considered the contentions and 
testimony of the appellant.  However, the Board is 
constrained from accepting any medical conclusion drawn by 
the appellant as her testimony is not competent evidence to 
make a determination that the veteran's service-connected 
hepatitis caused the adenocarcinoma which resulted in his 
death.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

From a careful review of the evidence, the record fails to 
show that any incident of military service contributed to the 
veteran's death in a material or substantial fashion.  
Moreover, the Board is unable to conclude that the veteran's 
service-connected hepatitis played any role in causing or 
hastening the veteran's death.  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim and concludes that entitlement to service connection 
for the cause of the veteran's death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

